Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 7,652,458 B2) in view of MATSHUSHIMA et al. (US 7,683,580 B2, hereinafter MATSUSHIMA).

    PNG
    media_image1.png
    512
    798
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    608
    836
    media_image2.png
    Greyscale

As per claim 1, PARK discloses a power supply device, comprising:
a first current sensor configured to detect a first direct current IL from the power source to a load  (See Fig.1, Item#35, discloses a converting current detection part which detects the input current, Is, Is=IL+Ic) and a second current sensor configured to detect a second direct current IC from the rectifier to a power storage device (See Fig.2, Item#36, discloses a current sensor to detect the battery charging current, by knowing Is and Ic one of ordinary skill in the art can deduce IL which Is-Ic),

a controller configured to control the output current Io of the rectifier based on information on the first direct current IL and the second direct current IC (See Fig.2, discloses the currents Is and Ic are both used entered into the controlling part 39 in Fig.1 or 39a in Fig.2 and the output is controlled based on the feedback of both currents), and
wherein the controller is configured to decrease the output current Io of the rectifier when the first direct current IL decreases and the second direct current IC increases so that the second direct current IC is prevented from exceeding a maximum value of a charge current of the power storage device (See Col.7, lines 34-52, disclose the reference value to which the battery charging current is compared is based on the battery characteristics and Col.7, line 65 to Col.6, line 8, disclose that the switch is controlled such that the difference between the measured charging current Ic [detected as a voltage using a resistance] and a reference voltage Vref2 is decreased. This results in lowering the charging current when it goes above a reference value due to the decrease of the load current). However PARK does not disclose a rectifier configured to convert an alternating current power from a system into a direct current power and to output a constant voltage and an output current Io, wherein the output current Io is variable.
MATSUSHIMA discloses a power supply comprising a first current sensor configured to detect a first direct current IL from the rectifier to a load (See Fig.1, Item#800) and a second current sensor configured to detect a second direct current IC from the rectifier to a power storage device (See Fig.1, Item#810, discloses a current sensor connected in the battery path and 
PARK and MATSUSHIMA are analogous art since they both deal with power supplies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARK with that of MATSHUSHIMA by adding the controlled rectifier for the benefit of protecting the battery by increasing the speed of the system in changing the charging current incase of load fluctuation.

As per claim 3, PARK and MATSHUSHIMA disclose the power supply device according to claim 1, wherein electric power is configured to be supplied from the power storage device to the load at a time of power failure (See PARK, Fig.1 and 2, Item#37, disclose a battery See PARK, Col.5, lines 20-23, discloses in the absence of the power from the adapter, power is provided from the battery to the system).

As per claims 7-8, PARK and MATSUSHIMA disclose the power supply device according to claim 1, wherein the output current of the rectifier is configured to be controlled according to a state of a battery unit of the power storage device, wherein the state of the battery unit includes one or more of a battery voltage, a remaining capacitance, a deteriorated state, and .
Claim 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over NORK in view of MATSUSHIMA as applied to claim 1 and in further view of LANDIS (US  2016/0099607 A1, hereinafter LANDIS).
As per claim 4, PARK and MATSUSHIMA disclose the power supply device according to claim 1 as discussed above, however PARK and MATUSHIMA does not disclose wherein a discharge current of the power storage device is configured to be supplied to the load when current to the load becomes larger than the output current of the rectifier.
LANDIS discloses an uninterruptible power supply comprising a power storage device wherein a discharge current of the power storage device is configured to be supplied to the load when current to the load becomes larger than the output current of the rectifier (See Par.17 and Fig.4, disclose the power storage is used to provide power to the load when power deficiency is detected).
PARK, MATSUSHIMA and LANDIS are analogous art since they all deal with power supplies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARK and MATSHUSHIMA with that of LANDIS such that a discharge current of the power storage device is configured to be supplied to the load when current to the load becomes larger than the output current of the rectifier for the benefit of ensuring proper operation of the load device.

Conclusion
Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. Applicant argues that “Park and Matsushima, taken in combination, disclose all the features as recited in the previous Claim 1… For example and as alleged, the features of “a power supply device, comprising: a rectifier configured to convert an alternating current power from a system into a direct current power and to output a constant voltage and an output current 10, wherein the output current 10 is variable; wherein the output current 10 satisfies a relationship of Io= IL+ IC, a controller configured to control the output current 10 of the rectifier based on information on the first direct current IL and the second direct current IC, and wherein the controller is configured to decrease the output current 10 of the rectifier when the first direct current IL decreases and the second direct current IC increases so that the second direct current IC is prevented from exceeding a maximum value of a charge current of the power storage device”, the applicant further disagrees that PARK and MATSUSHIMA discloses decreasing the rectifier current as a response to a decrease in IL and an increase in IC. However the examiner refers the applicant to PARK which discloses detecting the bus current and the battery charging current and controls the converter based on the values, the examiner further explains PARK discloses the bus current IS=IBat +ILoad, which clearly indicates that if ILoad is reduced, IBat increases, and since protecting the battery against overcharging is a well known goal to one of ordinary skill in the art before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclose by PARK and MATSUSHIMA to reduce the current IS such that IC is also decreased. MATSUSHIMA is cited as a reference to show that the rectifier output can .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED H OMAR/Examiner, Art Unit 2859        

/EDWARD TSO/Primary Examiner, Art Unit 2859